Citation Nr: 0411982	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for epididymitis of the 
left testicle, claimed as consequent to exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from August 1969 to 
August 1971.  He served in Vietnam from January 1970 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for epididymitis of the left testicle (claimed as 
swollen left testicle), claimed as consequent to exposure to 
herbicides.

The Board notes that appellant previously submitted a general 
claim for service connection for swollen testicle, variously 
diagnosed as epididymitis and prostatitis; RO denied that 
claim by a rating decision in July 1991.  Appellant did not 
appeal the rating decision within one year, and it 
accordingly became final.  The instant claim, submitted in 
November 2001, specifically cites a theory of herbicide 
exposure, so RO adjudicated the matter as a new claim.  To 
the extent that appellant wants to reopen his general claim 
for service connection on the basis of submitting new and 
material evidence, he should so indicate specifically at the 
RO.  The Board's instant review is confined to the issue on 
the title page, i.e. claimed service connection specifically 
due to herbicide exposure.  Kellar v. Brown, 6 Vet. App. 157, 
(1994).


FINDINGS OF FACT

1.  Appellant had active military service in the Republic of 
Vietnam during the Vietnam War era, and is thus presumed to 
have been exposed to herbicides.

2.  Appellant has not been diagnosed with a condition or 
disorder recognized by VA as presumptively etiologically 
related to exposure to herbicide agents used in the Vietnam 
War.

3.  There is no competent medical evidence linking 
appellant's epididymitis to exposure to herbicide agents used 
in the Vietnam War.
4.  Appellant's service medical record shows that he was 
diagnosed with and treated for epididymitis prior to his 
deployment to Vietnam.


CONCLUSION OF LAW

Appellant's epididymitis of the left testicle, claimed as due 
to exposure to Agent Orange or other herbicide used in 
Vietnam, was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303. 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).   This change in the 
law was generally considered to be applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Since this claim was filed after enactment of the VCAA, the 
Board will apply the provisions of the VCAA to this claim.  

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection claimed as a 
consequence of herbicide exposure, a substantially complete 
application was received in November 2001; the claim was 
denied by rating decision in June 2002.  Prior to the denial, 
RO sent appellant a duty-to-assist letter in December 2001, 
which did not satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
appellant.  As such, there is no indication that there is any 
prejudice to appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not clearly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  Following the 
rating decision in June 2002, RO provided appellant with a 
detailed rating decision listing the evidence RO considered 
in making the decision and describing appellant's appellate 
rights and procedures.  RO sent appellant a detailed 
Statement of the Case (SOC) in November 2002 and Supplemental 
Statements of the Case (SSOC) in April 2003 and December 
2003, again describing the evidence on file, the reasons for 
the decision, and appellant's appellate rights and 
procedures.  The Board also notes that the issue of general 
service connection for appellant's testicular disorder had 
been in adjudication and development since 1991, so the file 
was already comprehensive at the time that the herbicide 
claim was filed.  The Board accordingly finds that the duty 
to notify under the VCAA before and after the first 
adjudication, including Quartuccio and Pelligrini, has been 
satisfied.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  The VCAA generally 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  Here, RO sent appellant a 
duty-to-assist letter in December 2001 asking him to identify 
the names, addresses, and approximate dates of treatment for 
all healthcare providers who have treated appellant for his 
claimed disability, but appellant did not respond prior to 
the rating decision of June 2002.  The Board notes that the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, he cannot passively 
wait for it in circumstances where he may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration 
denied, 1 Vet. App. 406 (1991) (per curiam).  In this case, 
RO obtained treatment records from the VA Medical Center in 
Augusta, as requested by appellant in his claim, as well as 
treatment records from the VA Medical Center in Columbia; 
service medical records and VA medical examinations were 
already on file from previous claims.  The Board accordingly 
finds that RO has pursued evidence with the reasonable 
diligence required by the VCAA.

The VCAA also provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim, when the 
evidence of record establishes that the veteran suffered an 
event, disease, or injury in service or has a disease or 
injury falling under a presumption of service connection.  
The VCAA does not require a VA medical examination unless the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action or unless there has been a 
material change in the disability.  Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999).  Here, appellant did not request 
a VA medical examination, nor was a VA medical examination 
initiated by RO.  The Board finds that a medical examination 
is not obligatory in this case because as a threshold matter 
the evidence of record does not establish by medical evidence 
or presumption that appellant's testicular disorder was 
caused by herbicide exposure.  To the extent that appellant 
is attempting to reopen his previously-adjudicated general 
claim for service connection, VA is not required to provide a 
medical examination until the claim is reopened upon a 
finding that new and material evidence has been received.  38 
C.F.R. § 3.159(c)(4)(C)(iii) (2003).    

The Board is not aware of any further evidence that would 
assist in the development of the claim.  The Board 
accordingly finds that the duty to assist under the VCAA has 
been satisfied.

The Board finds that VA has done everything reasonably 
possible to notify appellant of the evidence needed to 
substantiate his claim, and to assist appellant in the 
development of that evidence.   The Board can accordingly 
proceed with appellate review of the case without prejudice 
to appellant.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

II.  Factual Background

Appellant's induction physical examination shows a pre-
military history of varicocele.  Service medical records show 
that appellant was treated on numerous occasions for painful 
and swollen testicles beginning in November 1969, prior to 
his deployment to Vietnam; the examiner's impression at the 
time was chronic epididymitis.  While in Vietnam, appellant 
was treated numerous times for chronic sub-acute epididymitis 
and "subjective testicular pain" apparently exacerbated by 
walking.  Appellant's separation physical documents 
"testicles - no disease found" and "swollen testicles - 
long intermittent history in health record but almost always 
negative finding and felt to be subjective and functional."   

Appellant submitted a claim for service connection for 
prostatitis and orchitis in February 1991.  In conjunction 
with that claim, he underwent a VA medical examination in May 
1991.  The examiner noted current complaints of pain in the 
testicles and groin, becoming worse with protracted standing.  
On examination, appellant was noted to have a left testicle 
slightly larger than the right, with varicocele of 
approximately 2-3 cm diameter attached to the left testicle.  
There was also a nodule on the right portion of the prostate, 
and the prostate was moderately tender.  The examiner's 
diagnosis was small left varicocele and chronic prostatitis.   
The examiner did not give an opinion in regard to causation.

Appellant's claim for service connection was denied by a 
rating decision in July 1991, which noted the service medical 
records and VA medical examination and found that neither the 
prostatitis nor the varicocele were shown to have been 
incurred in or aggravated by service.   The denial was not 
appealed and became final.

Appellant submitted a statement in August 1994 in which he 
asserted that the following elements of his Vietnam service 
contributed to his testicular disorder: carrying significant 
weight for long periods, pants too tight in the genital area 
due to wet climate, running with excessive weight, riding on 
tanks and trucks over rough terrain, protracted walking, 
jumping out of aircraft with heavy equipment and being hit, 
protracted abstention from sex, and exposure to chemicals 
used in warfare.  

Treatment notes from the Augusta VA Medical Center (VAMC) 
show outpatient treatment in February through August 1994 for 
testicular pain and swelling.  The providers' impression was 
orchalgia, probably secondary to prostadynia.  There is no 
opinion in regard to causation.

RO reviewed appellant's statement and the Augusta VAMC 
treatment records, both cited above, to determine whether 
those documents constituted new and material evidence to 
reopen the claim.  RO determined that these documents did not 
constitute new and material evidence, and issued a rating 
decision in November 1994 denying appellant's application to 
reopen the claim for service connection.

Appellant submitted a Notice of Disagreement (NOD) in 
February 1995.  Enclosed with the NOD was a statement by a VA 
urologist dated September 1994 that diagnoses intermittent 
orchalgia secondary to prostadynia.  The VA urologist's 
letter asserts that the prostadynia and orchalgia were not 
due to an infectious source, but otherwise provides no 
opinion in regard to causation.  

RO issued a rating decision in February 1995 and a Statement 
of the Case in 1995 advising appellant that the evidence 
added to the file did not constitute new and material 
evidence.  Appellant did not pursue a further appeal.

Appellant submitted the instant claim for service connection 
specifically consequent to herbicide exposure in November 
2001.  Enclosed with the claim was an operative note from 
Self Memorial Hospital recording surgery that appellant 
underwent in May 2001.  The preoperative diagnosis was (1) 
chronic left testicular discomfort secondary to left 
epididyitis, and (2) left varicocele, grade III-IV, with 
discomfort.  The surgery performed was (1) left 
epididymectomy, and (2) high ligation of the left internal 
spermatic vein.  The operative notes do not provide an 
opinion in regard to causation.

Outpatient treatment notes from Columbia VAMC from November 
2001 record that appellant had a history of bilateral 
testicular discomfort and chronic epididymitis, to include 
and a recent epididyectomy.  Appellant was being considered 
for a right varicocelectomy due to continued bilateral 
discomfort.   There is no opinion in regard to causation of 
the condition.

RO considered the evidence as detailed above and issued a 
rating decision in November 2001 denying service connection 
claimed as a result of exposure to herbicides.  In March 
2003, a letter was received purportedly on behalf of the 
veteran from the Greenwood County Veterans Office asserting 
that appellant's claim was not based on herbicide exposure.  
Since the Greenwood County Veterans Office is not recognized 
as appellant's authorized representative, the Board will 
simply note that appellant's instant claim (November 2001) 
clearly asserts a theory of herbicide exposure and will be 
adjudicated as such.  However, appellant is advised that the 
file currently contains appellant's power of attorney 
appointing The American Legion to act as his representative, 
and that VA will consider The American Legion to be 
appellant's sole service representative until the power of 
attorney is formally revoked. 

Appellant submitted a VA Form 9 in April 2003 to perfect this 
appeal.  On the Form 9, Appellant states, "my epididymitis 
was aggravated by the heat and the weight of the equipment I 
had to carry."  To the extent that appellant is attempting 
to reopen his previously-adjudicated general claim for 
service connection, the Board is unable to address the merits 
of the matter until RO first adjudicates whether new and 
material evidence has been received to merit reopening of the 
claim.   Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board 
will accordingly, as noted above, confine its review to the 
issue of claimed service connection due to herbicide 
exposure. 
 
III. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Appellant contends in his claim that his epididymitis of the 
left testicle is causally related to exposure to Agent Orange 
during the Vietnam War.  The file contains competent evidence 
that appellant served in Vietnam during the period January 
1970 through November 1970.  There are specific criteria 
applicable to claims of service connection due to exposure to 
Agent Orange or other herbicide:  a veteran who served in the 
Republic of Vietnam during the Vietnam War is presumed to 
have been exposed to herbicides.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2003); see also the "Veterans' Education 
and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 
115 Stat. 976 (2001).  The Board accordingly considers 
appellant to have been presumptively exposed to herbicides 
during his military service.

If a veteran was exposed to an herbicide agent during 
military service, a number of specific diseases are presumed 
to be service-connected even though there is no record of 
diagnosis or treatment for these conditions during service.  
38 C.F.R. § 3.309(e) (2003).  The specific presumptive 
diseases are: chloracne, or other acneform diseases 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's Disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancer (cancer of the 
lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma 
other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.   The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, Fed. Reg. 41, 442-449 and 61 
Fed. Reg. 57, 586-589 (1996); and Notice, 64 Fed. Reg. 59, 
232-243 (Nov. 2, 1999).  The Board accordingly finds that, as 
a matter of law, appellant is not entitled to a presumption 
that his epididymitis of the left testicle is etiologically 
related to exposure to herbicides in Vietnam.

Notwithstanding the foregoing presumptive conditions, a 
claimant may establish service connection with proof of 
direct causation by herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996); aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
Appellant has advanced the theory of "left swollen testicle 
which is caused by my exposure to Agent Orange."  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 389, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson in not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
525 U.S. 962 (1998);  Bostain v. West, 10 Vet. App. 183, 186 
(1997); Grivois v. Brown, 6 Vet. App. 135 (1994).  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).   

In this case, there is no competent medical evidence of a 
nexus between appellant's testicular condition and his 
presumptive exposure to herbicides in Vietnam.  The Board has 
examined appellant's service medical record as well as his 
post-service treatment records from several VA Medical 
Centers and from one private hospital; these records detail 
numerous treatments for testicular problems but contain no 
mention that the condition was caused by exposure to Agent 
Orange or any other herbicide or toxin at any time.

The Board also notes that appellant's service medical record 
shows he was diagnosed with and treated for epididymitis 
prior to his service in Vietnam. The Board finds that this is 
evidence against a theory that the epididymitis was caused by 
herbicide exposure in Vietnam.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, there 
is no evidence that appellant's testicular condition was 
caused by herbicide exposure in Vietnam, and actual evidence 
that the condition preexisted his Vietnam service.  The 
evidence thus preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to service connection for epididymitis of the 
left testicle, claimed as due to herbicide exposure during 
military service, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



